Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 10/08/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/08/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-4, 6, 8-14, 16, and 18-20 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-4, 6, 8-14, 16, and 18-20 are pending and the following list summarizes their status:
Claims 1, 4, 6, 11, 12, 16, and 19 have been amended
Claims 5, 7, 15, and 17 have been cancelled
Claims 1, 11, and 12 are objected to
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. § 112
Claims 11-14, 16, and 18-20 are rejected under 35 U.S.C. § 101
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. § 103
Claim Objections
Claim 1 and 12 are objected to because the following limitations includes too many coordinating conjunctions: “transforming the passive and active data and the analyzed data” in claim 1 and “data from accelerometers, and inertial sensors, GPS, WiFi, and phone usage”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the word “operation” should be “operations” because there are multiple operations recited afterward.  Appropriate correction is required.
The following is a maintained/modified rejection with modifications necessitated by amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the claims recite the limitation “transforming the passive and active data and the analyzed data into visual representations of the data”. Specifically the phrase “of the data” at the end of the limitation makes this statement unclear. There are 3 types of data referenced and given that the term “the data” is repeated it is not clear which one it is referring to. If this phrase were omitted the limitation would clearly indicate that each of the data types becomes their own visual representation. The phrase could also be modified to recite “of each data type” to add clarity.
Regarding claims 3 and 13, the claims recite that the patient is prompted to perform “active data testing”. Given that the independent claims already require active data obtained from testing, it is unclear if this testing is the same as, is different from, or is in addition to the tests recited in the independent claims. If there are no new active data tests being performed this claim fails to further limit 
Regarding claims 16, the claim is recited as currently amended, however, the word “representation” deleted from the claim was replaced with the same word “representation” which means that it was not actually amended. This limitation causes an antecedent basis issue as previously addressed because the previous recitation was plural and so it is not clear which individual one is referenced. For examination purposes, this will be considered to have been amended in the same way as claim 6 which recites the word “representations”.
Regarding claims 13, 14, 16, and 18-20, these claims recite that the system further comprises the method steps: prompting the patient, providing a smartphone, transmitting the visual representation, transmitting advice, adjusting the patient medication dosage, and analyzing passive and active data. It is unclear how a system comprises a method. Furthermore, the claims do not recite a structural component to perform the method.
Any claims rejected in this section and not specifically mentioned above are rejected for depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 13-20, the claims recite a system comprising a series of steps. There are no structural limitations within these claims. The examiner recommends modifying the claim language to recite the structural component responsible for performing the step, for example -- the system further comprising a processor configured to perform the step of… --.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments for 35 USC § 112 Claim Rejections
Applicant’s arguments, see page 6, filed 10/08/2020, with respect to the indefiniteness rejections of claims 1-20 have been fully considered but are not entirely persuasive. The claims have been amended to address several of the indefiniteness issues brought up in the previous office action but not all. Therefore, several rejections have been maintained and modified as necessary.
The following is a maintained/modified rejection with modifications necessitated by amendment:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows:

The claim is then analyzed to determine whether it is directed to any judicial exception. The step of analyzing the data sets forth a judicial exception. This type of step is an Abstract Idea that equates to a mental process and falls into the subcategory of judgements/evaluations performed in the human mind. As an example to further explain how this step is a mental process, a health care provider could perform this step by looking at the data in a spreadsheet as it is handed to them or appears on a screen and compare it to values that the provider knows indicate symptoms of Parkinson’s disease.
Next the claim elements are analyzed together to determine if it recites additional elements that are sufficient to integrate the abstract idea into a practical application. The claim elements in this case recite the steps of determining treatment steps using analyzed data, transforming the data prior to analysis into a visual representations, and providing updates and reminders to the patient. The determining step is an application of the analyzed data but the determination is never utilized in any manner to make it a practical application. The step of transforming the data is simply a display and recites no use of the Abstract Idea itself. The step of providing updates and reminders to the patient is recited at such a high level of generality that it does not actually involve the Abstract Idea and so cannot be considered an application of the Abstract Idea. As an example, this method limitation could be met by a health care provider updating the patient on the time of day or reminding them to drive carefully. Therefore the Abstract Idea is not drawn to a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims fail to add something more to the Abstract Idea of the independent claim. The dependent claims recite limitations pertaining to data gathering and data processing used to carry out the Abstract Idea. The dependent claims also recite limitations for communications with a patient or 
Response to Arguments for 35 USC § 101 Claim Rejections
Applicant’s arguments, see pages 6-10, filed 10/08/2020, with respect to the nonstatutory rejections of claims 1-20 have been fully considered but are not entirely persuasive. Claim 1 was amended to include providing treatment steps to a patient which are determined based on the analysis of the active and passive data. Such a limitation incorporates an action necessitated by the Abstract Idea itself and is sufficient to amount to a practical application. Therefore, the rejection of claims 1-4, 6, and 8-10 have been withdrawn. 
However, the Applicant argues on page 9 that claim 11 has also been amended to include this limitation, but it is not. Under the broadest reasonable interpretation the reminders and updates provided to the patient do not necessarily require any action. Generically providing a reminder could be a reminder that the patient has Parkinson’s disease and the updates could be an update stating that they are experiencing symptoms.
The Applicant further argues on pages 9 and 10 that the present invention allows for transformation of complicated data sets into easy visuals for assessment of treatment. This limitation is not in the claims and will not be interpreted into the claims. The claims broadly recite a transformation of the passive and active data which is distinct from and does not include the analyzed data.  Such a transformation does not include the Abstract Idea because the analysis generates analyzed data which is not transformed. Even if the transformation did include the analyzed data, this broad limitation can be interpreted to merely mean transforming it from an electrical signal into numeric values, which is nothing more than a display. Such a display is not a practical application.
Therefore, the rejection of claims 11-14, 16, and 18-20 have been maintained and modified as necessitated by amendment.
The following is a newly applied rejection, which has been necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (“High frequency remote monitoring…”) in view of Kording et al. (US 20130041290 A1).
Regarding claims 1 and 11, Zhan et al. discloses a method for and a system comprising a smart device comprising sensors; a processor configured to execute a non-transitory computer readable medium for Parkinson's disease (PD) monitoring and intervention for a patient comprising: collecting passive and active data related to the patient using a smartphone with an application (pages 2-3 methods section first and second paragraphs), wherein active data includes data obtained from the patient performing tests prompted by the application including tests of gait, voice, screen tapping, and posture (page 3 table 1 and methods section active tests subsection) and passive data includes information collected by the application via features of the smartphone in the background of operation of the smartphone (page 3 and methods section passive tests subsection); analyzing the passive and active data to yield data using a processing device configured with processor executable instructions to perform the analysis (fig. 5; statistics are an analysis of the data and the graphs shown are data made by a computer); transforming the passive and active data into visual representations of the data for a health care provider using the processing device configured with processor executable instructions to perform the transformation (page 11 multi-level visualization section; active and passive detailed sensor data is displayed in data plots and timelines); 
Zhan et al. further discloses that future efforts could include the ability to provide near real-time feedback to participants on their performance to enable them to have more control over their condition (last paragraph of V. DISCUSSION). However, Zhan et al. is silent on actually determining treatment steps, guidelines, and protocols based on the analyzed data using a processing device and then providing updates, reminders, and treatment steps to the patient via the smartphone. Kording et al. ([0071]) that can determine treatment steps, guidelines, and protocols by recommending changes in medication or drug dosage based on movements in the relevant data ([0120]). The system of Kording et al. can also periodically remind a patient to take medication ([0129]) or update the patient as to when medication is needed by directing the patient to take prescribed medication when indicated by features of the data ([0129]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method and system of Zhan et al. to include determining treatment steps, guidelines, and protocols as well as providing updates, reminders, and treatment steps to patients as taught by Kording et al. as a combination of known prior art elements to yield the predictable result of informing the patient of when and how to treat symptoms found by monitoring the data.
Regarding claim 2 and 12, Zhan et al. discloses a method and system wherein passive data further comprises data from accelerometers, inertial sensors, GPS, WiFi, and phone usage (page 3 and methods section passive tests subsection).
Regarding claim 3 and 13, Zhan et al. discloses a method and system with active data testing. However, Zhan et al. is silent on the method further comprising prompting the patient to perform active data testing. Kording et al. teaches a system using a mobile device to evaluate patients with diseases such as Parkinson’s disease ([0071]) that may prompt a patient to perform exercises ([0127]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Zhan et al. to include a step of prompting patients as taught by Kording et al. as a combination of known prior art elements to yield the predictable result of encouraging a patient to perform exercises.
Regarding claim 4 and 14, Zhan et al. in view of Kording et al., as applied to claim 1, discloses a method and system further comprising prompting the patient to take medicine via the smartphone (Kording et al. [0129]).
(page 11 HIPAA-Compliant Security section; the method has data transmission security).
Regarding claim 8 and 18, Zhan et al. discloses a method and system further comprising transmitting advice from the health care provider to the patient (fig. 1 shows a closed loop system with information from the health care provider transmitted to the patient via tele-intervention).
Regarding claim 9 and 19, Zhan et al. discloses a method and system further comprising adjusting patient medication dosage based on the analysis of passive and active data (fig. 1 shows a physician updating medication regimens based on the data received).
Regarding claim 10 and 20, Zhan et al. discloses a method and system further comprising analyzing the passive and active data with a rank-based machine learning algorithm (Abstract Methods section; a random forest classifier is a rank-based machine learning algorithm).
Response to Arguments for 35 USC § 103 Claim Rejections
Applicant’s arguments, see pages 10 and 11, filed 10/08/2020, with respect to the prior art rejections of claims 1-20 have been fully considered but are not persuasive. Applicant argues that the prior art references do not disclose a system for determining treatment steps, guidelines, and protocols based on the analyzed data. However, the previous rejection has been modified above as necessitated by amendment to show that the combination of references do teach this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791